                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     (at London)

    DAMIEN CLARK,                               )
                                                )
          Petitioner,                           )        Civil Action No. 6:20-076-DCR
                                                )
    v.                                          )
                                                )
    J. GILLEY, Warden,                          )        MEMORANDUM OPINION
                                                )            AND ORDER
          Respondent.                           )
                                                )

                                     *** *** *** ***

         Inmate/Petitioner Damien Clark is currently confined at the Federal Correctional

Institution-Manchester (“FCI-Manchester”) in Manchester, Kentucky. Proceeding without an

attorney, Clark has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Through this motion, he seeks to challenge the validity of his conviction. [Record No. 1] The

matter is pending for initial screening as required by 28 U.S.C. § 2243. Alexander v. Northern

Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).1 Because Clark is not entitled to

the relief being sought under § 2241, his petition will be denied.

                                               I.

         In February 2018, Clark was charged in an indictment issued by a grand jury in the

United States District Court for the Southern District of Indiana with one count of being a felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) (Count One). United States



1
  A petition will be denied “if it plainly appears from the petition and any attached exhibits
that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the
United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).
                                               -1-
v. Damien Clark, No. 1:18-cr-054-JPH-DML-1 (S.D. Ind. 2018) at Record No. 14. Clark pled

guilty to this count on May 17, 2019, without the benefit of a plea agreement. Id. at Record

No. 32, 41, 43.2 In the Stipulated Factual Basis for his plea, Clark admitted that he knew that

a handgun that he had purchased “off the streets” was in his car when he was pulled over by

police for disregarding a stop sign. Id. at Record No. 41. Clark also stipulated that he had two

prior felony convictions. Id. On May 17, 2019, Clark was sentenced to a term of imprisonment

of 75 months. Id. at Record No. 43, 44. Clark did not filed a direct appeal of his conviction

and/or sentence and he did not file a motion for vacate his sentence pursuant to 28 U.S.C. §

2255. However, the time for him to file a motion pursuant to § 2255 has not yet expired. See

28 U.S.C. § 2255(f)(1) (providing that the 1-year period of limitation that applies to a § 2255

motion shall run from the latest of several dates, including the date on which the judgment of

conviction becomes final).

       In the § 2241 petition filed in this Court, Clark argues that his conviction is invalid in

light of the Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

Specifically, he argues that, in light of Rehaif, he is “actually innocent” of his crime of

conviction “due to the failure to establish proof beyond a reasonable doubt or an admission to

critical elements necessary to establish guilt in violation of the Fifth and Sixth Amendments

to the Constitution.” [Record No. 1 at p. 4] Clark claims that he did not know that he was a

felon at the time of his offense, nor that his status placed him in a category of persons



2
  Clark’s claim that he was sentenced after he pled “not guilty” (suggesting that he was
convicted by a jury) [Record No. 1 at p. 2] is contradicted by the record in his underlying
criminal case. The Court may “take judicial notice of proceedings in other courts of record.”
See Rodic v. Thistledown Racing Club, Inc., 615 F.2d 736, 738 (6th Cir.1980); Granader v.
Public Bank, 417 F.2d 75, 82-83 (6th Cir. 1969). See also Fed. R. Evid. 201(b)(2).
                                              -2-
prohibited from possessing firearms. [Id.] He seeks to bring his claims in this § 2241 petition

via the “savings clause” of 28 U.S.C. § 2255(e).

                                              II.

       A federal prisoner generally may not use a § 2241 petition to challenge his conviction.

See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). Rather, a prisoner who

wishes to challenge the legality of his conviction or sentence must file a motion under § 2255.

Id. (explaining the distinction between a § 2255 motion and a § 2241 petition). In short, a §

2241 petition may not be used for this purpose because it does not function as an additional or

alternative remedy to the one available under § 2255. Hernandez v. Lamanna, 16 F. App’x

317, 320 (6th Cir. 2001).

       The “savings clause” of 28 U.S.C. § 2255(e) creates a narrow exception to this

prohibition if the remedy afforded by § 2255 is “inadequate or ineffective” to test the legality

of the prisoner’s detention. Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir. 2004). A

motion under § 2255 is not “inadequate or ineffective” simply because the prisoner’s time to

file a § 2255 motion has passed; he did not file a § 2255 motion; or he did file such a motion

and was denied relief. Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002); Taylor

v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available “only when a

structural problem in § 2255 forecloses even one round of effective collateral review...”).

Rather, to properly invoke the savings clause, the petitioner must be asserting a claim that he

is “actually innocent” of the underlying offense by showing that, after the petitioner’s

conviction became final, the United States Supreme Court issued a retroactively applicable

decision re-interpreting the substantive terms of the criminal statute under which he was

convicted in a manner that establishes that his conduct did not violate the statute, Wooten v.
                                              -3-
Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or establishing that – as a matter of statutory

interpretation – a prior conviction used to enhance his or her federal sentence no longer

qualifies as a valid predicate offense. Hill v. Masters, 836 F.3d 591, 599-600 (6th Cir. 2016).

However, “a federal prisoner cannot bring a claim of actual innocence in a § 2241 petition

through the saving clause without showing that he had no prior reasonable opportunity to bring

his argument for relief.” Wright v. Spaulding, 939 F.3d 695, 705 (6th Cir. 2019).

       As an initial matter, Clark cannot clear the hurdle of establishing that the remedy

afforded by § 2255 is “inadequate or ineffective” to test the legality of his detention because

he may still file a motion to vacate pursuant to § 2255. Clark was sentenced on May 17, 2019

and his Judgment of Conviction was entered on May 22, 2019. United States v. Damien Clark,

No. 1:18-cr-054-JPH-DML-1 (S.D. Ind. 2018) at Record No. 43, 44. Section 2255(f)(1)

provides Clark with at least one year from the date on which his judgment of conviction

becomes final within which to file a § 2255 motion, thus this time period has not yet expired.

See 28 U.S.C. § 2255(f)(1). Nor is Clark able to establish that he has had “no prior reasonable

opportunity to bring his argument for relief” as required by Wright because he may still bring

his claim in a § 2255 motion.3 For these reasons, Clark may not rely upon the “savings clause”

of § 2255(e) to pursue his claims in a § 2241 petition.



3
  to the extent Clark argues that his conviction is in violation of the Fifth and Sixth
Amendments to the United States Constitution, these constitutional claims may only be
asserted before the trial court, upon direct appeal, or in a motion pursuant to 28 U.S.C. §
2255. See 28 U.S.C. § 2255(h)(2). See also In re Conzelmann, 872 F.3d 375, 376 (6th Cir.
2017) (noting that, under 28 U.S.C. § 2255(h), “[a] second or successive collateral attack is
permissible only if the court of appeals certifies that it rests on (1) newly discovered evidence
or (2) “a new rule of constitutional law, made retroactive to cases on collateral review by the
Supreme Court, that was previously unavailable.”); In re Watkins, 810 F. 3d 375, 377 (6th Cir.
2015). These claims may not be raised in a § 2241 petition.
                                               -4-
        Even if this were not the case, Clark may not rely upon the Supreme Court’s decision

in Rehaif to establish his “actual innocence” in his § 2241 petition. In Rehaif, the Supreme

Court held that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government

must prove both that the defendant knew he possessed a firearm and that he knew he belonged

to the relevant category of persons barred from possessing a firearm.” Rehaif, 139 S.Ct. at

2200.    Clark argues that, because the Government failed to “establish proof beyond a

reasonable doubt” that Clark violated the status element of being a felon in possession of a

firearm, he is “actually innocent” of his crime of conviction. [Record No. 1] However, Clark’s

reliance upon Rehaif is misplaced.

        First, to properly invoke the savings clause, the Supreme Court’s newly-announced

interpretation must be retroactively applicable to cases on collateral review. Wooten, 677 F.3d

at 308. While the United States Court of Appeals for the Sixth Circuit has not yet addressed

this issue, the Eleventh Circuit has specifically held that the Supreme Court has not made the

Rehaif decision retroactively applicable to cases on collateral review. In re Palacios, 931 F.3d

1314, 1315 (11th Cir. 2019). See also In re Wright, 942 F.3d 1063, 1065 (11th Cir. 2019).

        In addition, Clark waived his ability to attack the sufficiency of the evidence to sustain

his conviction by pleading guilty. See United States v. Manni, 810 F.2d 80, 84 (6th Cir. 1987)

(“…an attack on the sufficiency of the evidence that might have been produced at trial [is]

clearly waived by [a] defendant's guilty plea.”). Thus, the Government was not required to

prove anything with respect to Clark’s conduct because Clark admitted all of the facts essential

to sustain his conviction when he agreed to plead guilty. See United States v. Broce, 488 U.S.

563, 569 (1989) (“A plea of guilty and the ensuing conviction comprehend all of the factual

and legal elements necessary to sustain a binding, final judgment of guilt and a lawful
                                               -5-
sentence.”); See also Menna v. New York, 423 U.S. 61, 62 n.2 (1975) (“[A]

counseled plea of guilty is an admission of factual guilt so reliable that, where voluntary and

intelligent, it quite validly removes the issue of factual guilt from the case.”); Boykin v.

Alabama, 395 U.S. 238, 242 (1969). Clark was repeatedly advised of the consequences of his

plea, including the waiver of his right to a trial, and proceeded to plead guilty notwithstanding

these consequences. United States v. Damien Clark, No. 1:18-cr-054-JPH-DML-1 (S.D. Ind.

2018) at Record No. 32, 43. Thus, he cannot now complain that the United States failed to

prove the facts necessary to sustain his conviction.

       Finally, contrary to Clark’s argument, Rehaif does not hold that the Government was

required to prove that he knew that he was prohibited from possessing a firearm to sustain a

conviction under Section 922(g)(1). As the Supreme Court explained,

       [t]he question here concerns the scope of the word “knowingly.” Does it mean
       that the Government must prove that a defendant knew both that he engaged in
       the relevant conduct (that he possessed a firearm) and also that he fell within the
       relevant status (that he was a felon, an alien unlawfully in this country, or the
       like)? We hold that the word “knowingly” applies both to the defendant’s
       conduct and to the defendant’s status. To convict a defendant, the Government
       therefore must show that the defendant knew he possessed a firearm and also
       that he knew he had the relevant status when he possessed it.

Rehaif, 139 S. Ct. at 2194. Thus, while the Government’s burden includes proof that the

defendant was aware of his “relevant status,” meaning that he knew that he was “a felon, an

alien unlawfully in this country, or the like,” Id. at 2195-96, it does not include proof that the

defendant specifically knew that he was prohibited from possessing firearms. See also United

States v. Bowens, 938 F. 3d 790, 797 (6th Cir. 2019) (under Rehaif, “the Government would

have to prove that [defendants] both knew they possessed firearms and knew that they were

unlawful users of a controlled substance” under § 922(g)(3)).


                                               -6-
          In fact, in Bowens, the Sixth Circuit rejected Clark’s unduly expansive reading of

Rehaif:

          [D]efendants appear to argue that even if they knowingly used marijuana, Rehaif
          requires something more: that the Government prove each defendant “knew he
          was prohibited from possession [of a firearm] because he was an unlawful user
          of a controlled substance,” that in other words he “knew of his status as a
          prohibited person....[I]t is at least plausible that they were unaware that they
          were prohibited from possessing firearms under a subsection of 18 U.S.C.
          § 922(g) due to their regular and repeated drug use. Such knowledge, however,
          is not, and cannot be, what Rehaif requires. The defendants’ reading of Rehaif
          goes too far because it runs headlong into the venerable maxim that ignorance
          of the law is no excuse. Rehaif did not graft onto § 922(g) an ignorance-of-the-
          law defense by which every defendant could escape conviction if he was
          unaware of this provision of the United States Code.

Bowens, 938 F. 3d at 797 (emphasis in original; citation omitted).

          Clark stipulated that had two prior felony convictions prior to his offense. United States

v. Damien Clark, No. 1:18-cr-054-JPH-DML-1 (S.D. Ind. 2018) at Record No. 41. In light of

this stipulation, Clark cannot now contend that he was unaware that he stood convicted of two

felonies. Because Rehaif does not require more, his petition fails to state any viable claim for

relief.

                                                       III.

          Accordingly, for the reasons outlined above, it is hereby ORDERED as follows:

          1.     Clark’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

[Record No. 1] is DENIED.

          2.     This action is DISMISSED and STRICKEN from the docket.




                                                 -7-
Dated: April 2, 2020.




                        -8-
